Citation Nr: 1133740	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-01 941	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus with associated retinopathy and a residual scar, status post carotid endarterectomy.

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1969 to April 1972 and from April 1974 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) is from February and September 2008, June 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims, the Veteran testified at a videoconference hearing in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  
During the hearing the Veteran withdrew his claim for a rating higher than 20 percent for the diabetic peripheral neuropathy of his right lower extremity.  See personal hearing transcript, at 17.  So that claim is no longer at issue.  38 C.F.R. § 20.204 (2010).

And as for the claims that are still at issue, the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran testified during his recent June 2011 hearing that he recently had applied for disability benefits from the Social Security Administration (SSA), at least partly on account of the conditions at issue in this appeal.  See personal hearing transcript, at 3-4.  These records, since potentially relevant, therefore need to be obtained before deciding this appeal as part of the duty to assist him with his claims.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

He also indicated there may be recent VA treatment records pertinent to his claims that, therefore, also need to be obtained .  See personal hearing transcript, at 16.  In particular, he indicated all of his treatment has been at the VA Medical Center (VAMC) in Chattanooga, Tennessee, and the most recent records in the file only date up to November 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Accordingly, the claims are REMANDED for the following additional development or consideration:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also obtain the Veteran's VA treatment records dated since November 2010, if concerning the evaluation or treatment of the conditions at issue in this appeal.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).


3.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


